*474Los casos consolidados de epígrafe requieren que deter-minemos si una persona convicta que se encuentra en la libre comunidad mediante el programa de pases extendi-dos, de los Hogares de Adaptación Social de la Administra-ción de Corrección, comete el delito de fuga tipificado en el Art. 232 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4428, si incumple con el requisito administrativo de acudir regularmente a la institución que le concedió ese beneficio. Evaluadas las disposiciones estatutarias aplicables, resol-vemos que el principio de legalidad, Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3031, y su jurisprudencia interpretativa, impiden sostener esa conclusión.
p — i
Los hechos que originan los recursos de certiorari que tenemos ante nuestra consideración de manera consoli-dada son similares.
A. Pueblo v. Liciaga González, CC-98-569
Luego de cumplir parte de su condena de seis (6) años de reclusión por infringir el Art. 166 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4272 (apropiación ilegal agra-vada), José A. Liciaga González fue referido a un Hogar de Adaptación Social.(1) Allí se le concedió el beneficio de un pase extendido, lo que le permitió reintegrarse a la comu-nidad, sujeto al cumplimiento de varias condiciones. Entre ellas, se le impuso la obligación de acudir una vez por se-mana a la institución y firmar su nombre ante un oficial de custodia.
En agosto de 1997, Liciaga González incumplió con este requisito. Consecuentemente, y en conformidad con el pro-cedimiento para la revocación del permiso extendido esta-*475blecido en el Memorando Núm. 92-06 de la Administración de Corrección, en ese mismo mes y año un oficial de custo-dia del Hogar de Adaptación Social procedió a hacerle una requisitoria de prófugo. Eventualmente, el Ministerio Pú-blico lo acusó en el Tribunal de Primera Instancia de haber incurrido en el delito de fuga. Ante ello, Liciaga González presentó en el tribunal una moción al amparo de la Regla 64(a) y (p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en la que solicitó la desestimación de la acusación sobre el fundamento de que no incurrió en el delito imputado. El foro de instancia denegó la solicitud, por lo que Liciaga González acudió ante el Tribunal de Circuito de Apelaciones. Este foro se negó a expedir el auto de certiorari. Ante ello, el imputado acudió ante este Tribunal. Es su contención que los hechos por los cuales se le acusa no configuran el delito de fuga. Por ello, sostiene que debemos ordenar la desestimación de la acusación for-mulada en su contra.
B. Pueblo v. Báez Ramos, CC-98-816
Luis A. Báez Ramos fue sentenciado a cumplir una pena de reclusión de dos (2) años por violaciones al Art. 95 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4032 (agre-sión agravada). Tras cumplir parte de su condena, la Ad-ministración de Corrección lo refirió a un Hogar de Adap-tación Social.(2) Allí se le concedió un pase extendido. Se le impuso la obligación de acudir una vez por semana, entre las 8:00 de la mañana y 4:00 de la tarde, al Hogar de Adap-tación Social y dar su firma ante un oficial de custodia.
El 25 de septiembre de 1996, Báez Ramos se ausentó de la cita que tenía en el Hogar de Adaptación Social. Ante ello, el 27 de septiembre siguiente, el oficial de custodia de turno formuló una requisitoria de prófugo. Eventualmente, *476el Ministerio Público presentó una acusación por el delito de fuga, y, más tarde, Báez Ramos se declaró culpable del delito de tentativa de fuga como parte de un preacuerdo entre la defensa y el Ministerio Público.
Luego de varios trámites procesales, la defensa de Báez Ramos presentó en instancia una moción al amparo de la Regla 192.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sobre el fundamento de que la sentencia no era legal. Adujo que la conducta, por la cual fue sentenciado el imputado, no configura el delito de fuga. El foro de instancia denegó la moción. Inconforme, Báez Ramos acudió ante el Tribunal de Circuito de Apelaciones. Dicho foro apelativo se negó a expedir el recurso de certiorari solicitado. De esa deter-minación, Báez Ramos, representado por la Sociedad para la Asistencia Legal, acudió ante este Tribunal. En su único señalamiento de error nos plantea que el foro apelativo erró al no ordenar la anulación de la sentencia que le fue impuesta, toda vez que su conducta no configura el delito de fuga según tipificado en el Art. 232 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4428.
C. Pueblo v. Colón De Jesús, CC-98-947
José A. Colón De Jesús fue sentenciado a cumplir una pena de reclusión de tres (3) años por violar las disposicio-nes del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. Luego de cumplir parte de la sentencia que le fue impuesta, se le concedió la opor-tunidad de extinguir su condena en un Hogar de Adapta-ción Social.(3) Estando allí se le concedió el beneficio de reintegrarse a la comunidad mediante un pase extendido, sujeto a la condición de que se reportara al Hogar de Adap-tación Social una vez por semana y firmara su nombre ante un oficial de custodia.
*477En enero de 1996, Colón De Jesús incumplió con su obli-gación de acudir al Hogar de Adaptación Social, por lo que fue acusado de cometer el delito de fuga. Luego de que el foro de instancia determinara que existía causa probable para creer que el delito había sido cometido, como parte de un preacuerdo entre la defensa y el Ministerio Público, Co-lón De Jesús se declaró culpable del delito de tentativa de fuga. El tribunal de instancia emitió sentencia condenato-ria a tenor con el acuerdo llegado entre las partes.
Eventualmente, la defensa de Colón De Jesús presentó una moción según la Regla 192.1 de Procedimiento Criminal, supra, en la que solicitó la anulación de la sentencia. Adujo que la conducta por la cual fue sentenciado no con-figuraba el delito de fuga tipificado en el Art. 232 del Có-digo Penal de Puerto Rico, supra. El tribunal de instancia denegó la moción. Inconforme con esta decisión, la defensa acudió ante el Tribunal de Circuito de Apelaciones, el cual, mediante resolución, sostuvo al foro de instancia. Colón De Jesús acudió ante este Tribunal.
HH Immi
 Los Arts. 27-32 de la Ley Orgánica de la Adminis-tración de Corrección, Ley Núm. 116 de 22 de julio de 1974, según enmendada, 4 L.P.R.A. sees. 1201-1206, autorizan al Administrador de esa agencia a establecer y regular los llamados Hogares de Adaptación Social. Estos son institu-ciones de vigilancia mínima a donde se trasladan a ciertos confinados con miras a “facilitar su retorno a la libre comunidad”. 4 L.P.R.A. see. 1201. Con ese fin, estas insti-tuciones brindan diversos tipos de servicios a la población que sirve, tales como orientación vocacional, servicios psi-cológicos, orientación sobre problemas de familia, entre otros. 4 L.P.R.A. see. 1201.
Las personas que son trasladadas a un Hogar de Adap-tación Social, a su vez, son elegibles para recibir permisos *478para salir de la institución siempre y cuando acepten cum-plir ciertas condiciones. 4 L.P.R.A. see. 1136. Estos permi-sos no constituyen un derecho del convicto. Constituyen una medida de tratamiento que se concede discrecional-mente por el Administrador de Corrección cuando se es-tima que ello será útil al proceso rehabilitador. De ahí que el permiso puede ser revocado si se determina que no está surtiendo el efecto rehabilitador deseado o cuando la segu-ridad del convicto o la comunidad estén en riesgo. íd.
Existen diversos tipos de permisos de salida de la institución.(4) Uno de éstos lo constituyen los llamados pases extendidos. Estos son definidos como “el permiso que se le concede a un residente de un Hogar de Adaptación Social para residir en el hogar propuesto mientras cumpla las condiciones impuestas y hasta que se le conceda la libertad bajo palabra o extinga su sentencia, lo que ocurra primero”. Memorando sobre Normas y Procedimientos para la Concesión de Pases Extendidos a los Residentes de los Hogares de Adaptación Social, Memorando Normativo OAIP 92-06 (en adelante Memorando Normativo OAIP 92-06), Administración de Corrección, 29 de abril de 1992, pág. 3. Debe advertirse que, en circunstancias normales y siempre y cuando el convicto cumpla con la reglamentación aplicable, este tipo de permiso es de naturaleza permanente, sin fecha fija de reingreso a la institución. Su vigencia, conforme a su naturaleza, expira cuando se le concede *479al convicto libertad bajo palabra o cuando extingue su sentencia.
Antes de entrar al programa de pases extendidos, el convicto es orientado en torno a sus deberes. Con ese fin, se le provee un documento, que debe firmar, que contiene de forma específica todas sus responsabilidades. Entre ellas se encuentra su deber de comparecer puntualmente al Hogar de Adaptación Social que le brinda servicios siempre que se le cite. Asimismo, en el documento se le advierte a la persona que, de violar las condiciones impuestas, se iniciará un procedimiento para revocarle el beneficio y que estará “sujet[a] a que se radiquen cargos por el Artículo 232 del Código Penal de PR pasada[s] 48 horas de la fecha de [sus] citas de supervisión[,] si no [se] report[a]”. Orientación sobre Condiciones y Normas a Seguir por el Cliente Mientras Disfrute de Pases Extendidos, Administración de Corrección, pág. 2.
En los casos consolidados, tenemos a varias personas que resultaron convictas por distintos delitos bajo nuestro Código Penal. Eventualmente, y tras cumplir parte de sus respectivas sentencias en prisión, la Administración de Co-rrección las refiere a un Hogar de Adaptación Social para que extingan lo que les resta de sus respectivas penas. Es-tando allí, se les concede el beneficio de un pase extendido mediante el cual se pueden reintegrar a la libre comunidad sujetos al cumplimiento de varias condiciones, entre ellas, el requisito de acudir una vez por semana —entre las 8:00 de la mañana y 4:00 de la tarde— al Hogar de Adaptación Social, y firmar su nombre ante un oficial de custodia.
Los aquí peticionarios incumplieron esta condición. Por ello, fueron procesados judicialmente por el delito de fuga. En dos (2) de los casos, y luego de un preacuerdo entre la defensa y el Ministerio Público, los imputados fueron sen-tenciados a cumplir pena de reclusión por el delito de ten-tativa de fuga. En el restante, el foro de instancia se negó a desestimar la acusación bajo las Reglas 64(a) y (p) de Pro-*480cedimiento Criminal, supra. Ante este Foro, los imputados nos plantean como única controversia si el principio de le-galidad impide procesarlos por el delito de fuga tipificado en el Art. 232 del Código Penal, supra.(5)
HH HH HH
Recientemente tuvimos la oportunidad de expresarnos en torno a las circunstancias que configuran el delito de fuga conforme al Art. 232 de nuestro Código Penal, supra.(6) En Pueblo v. González Vega, 147 D.P.R. 692 (1999), destacamos que para que una persona pueda ser procesada y resultar convicta por el delito de fuga, la persona imputada del delito debe evadirse mientras se encuentra sometida legalmente a:
(1) detención preventiva, (2) reclusión —cumpliendo sentencia firme o en trámite de apelación — , (3) medida de seguridad de internación; (4) tratamiento y rehabilitación en un programa del Estado Libre Asociado, conforme a un procedimiento espe*481cial de desvío bajo la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, (5) tratamiento y rehabilitación en un pro-grama privado, supervisado y licenciado por una agencia del Estado Libre Asociado, conforme a un procedimiento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal, supra, (6) tratamiento y rehabilitación en un programa del Es-tado Libre Asociado, conforme a un procedimiento especial de desvío bajo el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, (7) tratamiento y rehabili-tación en un programa privado, supervisado y licenciado por una agencia del Estado Libre Asociado, conforme a un procedi-miento especial de desvío bajo el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra. (Escolio omitido.) Pueblo v. González Vega, supra, págs. 700-701.
Destacamos en esa ocasión, además, que “el injusto penal no ocurre con la evasión de cualquier custodia legal, sino, conforme con el principio de legalidad, con la evasión de la custodia legal prevista específicamente en la descrip-ción literal del tipo establecido en el Art. 232, supra”. (Én-fasis en el original y escolio omitido.) Pueblo v. González Vega, supra, pág. 700.
Así, pues, el análisis en los casos consolidados de autos, en torno a si los imputados cometieron el delito de fuga, requiere examinar si se configura alguna de las instancias establecidas en el Art. 232 del Código Penal, supra. Por imperativo del principio de legalidad, sólo si se satisface claramente alguna de las circunstancias enumeradas por el legislador en el Art. 232, supra, procedería una acusa-ción por el delito de fuga.
Conforme a los autos, no hay duda de que los imputados no se encontraban en detención preventiva. Había mediado una sentencia de convicción previo a los hechos por los cuales fueron procesados por el delito de fuga, lo que excluye ese supuesto. Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996); véase, además, Pueblo v. González Vega, supra, pág. 701 (en donde afirmamos: "... el término ‘detención preventiva’ se refiere al período anterior al juicio, ‘en el cual el acusado se encuentra, por razón de no *482haber podido prestar la fianza impuesta, “sumariado” en espera de que se le celebre el correspondiente proceso criminal’.”).
Tampoco estaban sometidos a una medida de seguridad de internación, pues “este término se refiere a las medidas de seguridad impuestas a los incapacitados mentalmente, a los alcohólicos y taxicómanos y a los delincuentes sexuales peligrosos, compulsivos y habituales”. Pueblo v. González Vega, supra, pág. 701. Véanse los Arts. 70-73 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 3371-3374, y el Art. 74 del Código Penal, 33 L.P.R.A. ant. see. 3375; véase, además, D. Nevares Muñiz, Código Penal de Puerto Rico, comentado, hato Rey, Inst, para el Desarrollo del Derecho, 1993, pág. 366.
Finalmente, todos los imputados fueron referidos a Hogares de Adaptación Social por una determinación administrativa, luego de recaer una sentencia de convicción en un procedimiento judicial ordinario. Ello excluye la aplicación de lo dispuesto en el Art. 232, supra, en torno a los mecanismos especiales de desvío de la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404(b).
En vista de lo anterior, la única forma en que procedería la acusación y el procesamiento por el delito de fuga en los casos consolidados que estamos considerando, según tipificado en el Art. 232 del Código Penal, supra, es si se sostiene que al momento del incumplimiento con las condiciones del programa de pases extendidos, los imputados se encontraban cumpliendo pena de reclusión.
IV
El Código Penal define el concepto “pena de reclusión” como “la privación de libertad en la institución *483adecuada durante el tiempo señalado en la sentencia”. Art. 40 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3202. Al interpretar esta disposición, hemos destacado que para que una persona se encuentre bajo pena de reclusión, es preciso que concurran los siguientes tres (3) elementos: (1) privación de la libertad; (2) en una institución adecuada, y (3) en virtud de una sentencia. Pueblo v. Ríos Dávila, 143 D.P.R. 687 (1997).
Resulta claro que en los casos de autos, aunque los imputados se encontraban en la libre comunidad, su libertad estaba limitada por las condiciones que les fueron impuestas en el programa de pases extendidos. Su situación era similar a la de una persona sometida al uso de un brazalete electrónico, situación que previamente hemos resuelto que satisface el primer criterio.(7) Véase Pueblo v. *484González Vega, supra. Asimismo, esas limitaciones fueron consecuencia de una sentencia judicial mediante la cual se les halló culpable de la violación de diversas disposiciones penales. Ahora bien, estimamos que el elemento de “insti-tución adecuada” no se satisface bajo los hechos presentes.
En Pueblo v. González Vega, supra, nos negamos a reconocer que una persona que es egresada de una institución penal y sometida a un programa de supervisión electrónica para que continúe extinguiendo su condena desde su hogar se encuentra sujeto a pena de reclusión. Afirmamos que “[c]on la egresión de la institución penal... cesó la reclusión [del allí imputado]”. íd., págs. 703-704. Afirmamos que “el hogar del peticionario no es una institución, ni en el contexto del Art. 40 del Código Penal, 33 L.P.R.A. see. 3202, ni ‘según el contexto y el significado sancionado por el uso común y corriente’ ”. (Enfasis suplido.) íd., pág. 704 esc. 7. Con ello, resolvimos que el mero hecho de que la libertad de una persona se encuentre restringida o limitada no convierte al hogar de esa persona, donde ex-*485tingue parte de la sentencia, en una institución adecuada para propósitos del delito de fuga.(8)
De igual forma, en el presente caso, con la egresión de los imputados de la institución penal y la concesión de un pase extendido o permanente, cesó su reclusión. La concesión del pase extendido, si bien conlleva la imposición de condiciones que limitan la libertad, no hace del hogar de la persona que participa del programa una institución adecuada bajo el concepto “pena de reclusión”. El propio Memorando Normativo OIAP 92-06, pág. 1, que regula este programa, reconoce que su finalidad es “establece [r] el movimiento de residentes en los Hogares de Adaptación Social hacia la libre comunidad En tal caso, el propósito del programa de pases extendidos no es la reclusión en sí, sino la más pronta reintegración del convicto a la libre comunidad. De este modo, bajo este esquema, el hogar de los beneficiarios del programa de pases extendidos no es una extensión de la prisión o de una institución de rehabilitación. Sigue siendo parte de la libre comunidad a la cual se pretende reintegrar al convicto.
En vista de lo anterior, es forzoso concluir que en los casos consolidados no se satisface ninguna de las circuns-tancias previstas por el legislador en el Art. 232, supra, para que se configure el delito de fuga.
*486V
El Ministerio Público nos llama la atención al hecho de que la Ley Orgánica de la Administración de Corrección dispone, en su Art. 31, que el “confinado que dejare de re-gresar al Hogar de Adaptación Social o que lo hiciera des-pués de la hora indicada en el permiso que se le haya con-cedido quedará sujeto a los dispuesto en [el Art. 10 (4 L.P.R.A. sec. 1136)]”. (Énfasis suplido.) 4 L.P.R.A. see. 1205. Este Art. 10, supra, dispone, a su vez, entre otras cosas, lo siguiente:
Cualquier confinado que no regresare a la institución penal o centro de tratamiento público o privado, donde se encuentre recluido, o que lo hiciera después de la hora indicada en el permiso que le haya sido concedido, será considerado fugitivo de la justicia y procesado conforme a continuación se dispone:
(1) Si el confinado no regresare o el regreso ocurriere después de transcurridas las cuarenta y ocho (48) horas de haber expi-rado el permiso concedido, incurrirá en el delito de fuga y le serán aplicables las disposiciones de[l artículo 232 del Código Penal de Puerto Rico].
(2) Si el regreso ocurriere dentro de las cuarenta y ocho (48) horas de haber expirado el permiso, la situación será evaluada por el Administrador o los funcionarios que él designe, a los fines de determinar si hubo razones justificadas para dicha de-mora, o si, por el contrario, procede que se procese a la persona en cuestión por el delito de fuga, según se dispone en el inciso anterior. (Enfasis suplido.)
Ajuicio del Procurador General, estas disposiciones ti-pifican como delito de fuga la conducta de los aquí imputados.
Nuestra lectura de los referidos artículos nos convence de que el cuadro de hechos que tenemos ante nuestra consideración no está comprendido dentro de la situación que el Art. 10 de la Ley Orgánica de la Administración de Corrección, supra, tipifica como delito. La condición que la ley establece para que se configure esta modalidad del delito de fuga lo constituye el hecho de que el *487beneficiario del programa “no regresare o el regreso ocu-rriere después de transcurridas las cuarenta y ocho (48) horas de haber expirado el permiso concedido (Énfasis suplido.) íd. De este modo, las disposiciones aludidas apli-can sólo a permisos o pases que establecen un término de regreso al sistema correccional o a una institución, facili-dad o centro privado, por razón de que el permiso expira.
Los llamados pases extendidos o permanentes, como el que fue concedido a los imputados, no son de esta naturaleza. Estos permisos no tienen fecha de expiración que obligue al convicto a regresar a la institución para su internación. Como afirmamos antes, este tipo de permiso hace posible que un convicto “resid[a] en el hogar ... mientras cumpla las condiciones impuestas y hasta que se le conceda la libertad bajo palabra o extinga su sentencia, lo que ocurra primero”. (Énfasis suplido.) Memorando Normativo OAIP 92-06, pág. 3. Carece, por lo tanto, de los supuestos que configurarían la evasión para propósitos de esta modalidad del delito de fuga.
La referencia en la Ley Orgánica de la Administración de Corrección al Art. 10, supra, en la parte que trata sobre los Hogares de Adaptación Social, para propósitos de la configuración del delito de fuga, sólo puede darse en el contexto de pases o permisos de naturaleza temporal, no en el contexto de los permisos extendidos como el que tenemos ante nuestra consideración. En este sentido, coincidimos con la Sociedad para la Asistencia Legal cuando nos expresa en su bien fundamentado alegato que
el legislador no sancionó como delito de [f]uga el incumpli-miento del confinado con las condiciones del pase extendido otorgado [,] ya que este tipo de delito no tiene límite de tiempo alguno bajo el cual se supone regrese a la “institución adecua-da” [de la] cual fue egresado. Caso Núm. CC-98-816, Petición de certiorari, pág. 18.
*488Asimismo, coincidimos cuando nos expresa que, en el contexto de pases extendidos,
[n]o hay ... una custodia legal constructiva sobre el sujeto, aún cuando su libertad está sujeta a condiciones .... No está obli-gado el sujeto a regresar a un estado de confinamiento físico. Sería absurdo interpretar que cada vez que el individuo va a firmar al hogar de adaptación social está ingresando de nuevo a éste. Caso Núm. CC-98-816, Petición de certiorari, pág. 18.
Ante el incumplimiento de las condiciones impuestas en el contexto de permisos extendidos, procede sólo su revocación por determinación administrativa. Recordemos que el principio de legalidad proscribe tanto instar acción penal contra una persona por hechos que no estén expresamente definidos como delito, como crear delitos, penas o medidas de seguridad por analogía. Art. 8 del Código Penal de Puerto Rico, supra; véase, además, Art. 9 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3041.
Finalmente, el hecho de que el Art. 232 del Código Penal de Puerto Rico, supra, no establezca como fuga la situación específica que plantean los casos consolidados tampoco se subsana con la reglamentación administrativa aplicable y con el hecho de que los aquí imputados hayan firmado un documento de la Administración de Corrección que les ad-vertía sobre esa posibilidad. El Procurador General así lo admite cuando nos señala que
[e]l propósito del documento de “orientación sobre condiciones y normas a seguir por el cliente mientras disfrute de pases exten-didos” que suscribe el confinado antes de acogerse a los benefi-cios del ... programa, no es tipificar delito ni sancionar con-ducta alguna. El mismo tiene la finalidad de informar al confinado de las condiciones a que estará sujeto durante el pe-ríodo en que disfrute de los beneficios del programa y aperci-birle de las consecuencias de un incumplimiento. (Énfasis suplido.) Escrito del Procurador General, pág. 9.
Coincidimos en esta apreciación. Véase, además, Pueblo v. González Vega, supra.
*489Procede, por lo tanto, revocar las decisiones recurridas y ordenar la desestimación de los cargos por el delito de fuga. Claro está, ello no impide que la Administración de Correc-ción imponga las sanciones administrativas que procedan conforme a la reglamentación vigente.

Se emitirá la sentencia correspondiente.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Fuster Berlingeri se inhibió.
— O —

 Fue egresado del campamento correccional “El Zarzal” e ingresado al Hogar de Adaptación Social de Fajardo el 11 de marzo de 1997.


 En específico, fue egresado del Campamento Correccional “El Limón” e in-gresado al Hogar de Adaptación Social de Mayagüez.


 Fue egresado del Campamento Correccional “El Limón” e ingresado al Hogar de Adaptación Social de Mayagüez.


 El Art. VII del Reglamento para la Concesión de Permisos a los Confinados para Salir o Residir Fuera de las Instituciones Penales del Estado Libre Asociado de Puerto Rico, Reglamento Núm. 4851 de la Administración de Corrección, 18 de diciembre de 1992, regula, al menos, los siguientes tipos de permisos: (1) permisos para residir en la comunidad (para visitar sus hogares o de algún familiar o relacio-nado); (2) permisos para salir condicionalmente a la comunidad (permisos para visi-tar sus hogares o el de algún familiar o relacionado en caso de gravedad o muerte; permiso para recibir adiestramiento académico o vocacional, o ambos, en la comuni-dad; permisos para visitar centros culturales, recreativos, educativos y religiosos; permisos para salir a la comunidad a recibir servicios médicos, tratamiento psicoso-cial u otros servicios especializados en forma ambulatoria; permisos para hospitali-zación; permisos para salir a la comunidad a trabajar devengando compensación), y (3) permisos para residir en la comunidad, (para recibir tratamiento médico o ambu-latorio interno en un hospital, asilo o albergue, para trabajar o estudiar).


 De los apéndices de los casos consolidados surge que la controversia plan-teada ante nuestra consideración ha sido considerada por el Tribunal de Circuito de Apelaciones en varias ocasiones. Diversos paneles de ese foro apelativo han llegado a resultados conflictivos con las decisiones que hoy estamos considerando de forma consolidada. Véanse: Pueblo v. Arroyo Chanza y Cintrón Cotto, KLCE 98-00315 y KLCE 98-00441, Sentencia de 30 de junio de 1998 (que desestima una acusación por el delito de fuga bajo hechos similares a los que tenemos ante nuestra consideración); Pueblo v. Ballester Salgado y otros, KLCE 98-00163 y KLCE 98-00186, Sentencia de 29 de mayo de 1998 (que confirma varias resoluciones del Tribunal de Primera Ins-tancia mediante las cuales se anularon varias condenas por el delito de fuga); Pueblo v. Molina Rodríguez, KLCE 98-00412, Sentencia de 24 de junio de 1998 (que con-firma una anulación de una sentencia de condena por el delito de fuga); Pueblo v. Martínez Mercado, KLCE 98-00323, Sentencia de 6 de julio de 1998 (que confirma una anulación de una sentencia por el delito de fuga); Pueblo v. Aguilar Rodríguez, KLCE 98-00235, Sentencia de 30 de septiembre de 1998 (que confirma una anula-ción de una sentencia emitida por el delito de fuga).


 En lo pertinente, el Art. 232 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4428, dispone:
“Toda persona sometida legalmente a detención preventiva, sometida a trata-miento y rehabilitación en un programa del Estado Libre Asociado de Puerto Rico, o privado, supervisado y licenciado por una agencia del mismo conforme a un procedi-miento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal ... o [el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 33 L.P.R.A. see. 2404], sometida legalmente a reclusión o a medida de seguridad de internación, que se fugare, será sancionada conforme a las siguientes penas ....”


 Las condiciones impuestas a una persona que entra al programa de pases extendidos son las siguientes:
“a. [S] ometerse a pruebas de orina, sangre, aliento y cualquier otra con el pro-pósito de detectar el uso de sustancias controladas y alcohol.
“b. [I]ntegrarse al programa de Supervisión Electrónica cuando la situación lo amerite, de satisfacer los criterios de eligibilidad del mismo.
“c. [A]utorizar por escrito a la Administración de Corrección a llevar a conoci-miento de aquellos funcionarios del lugar donde se encuentre trabajando, estudiando o recibiendo tratamiento, de su status legal. Así también, autoriza a estos funciona-rios para que ofrezcan información a la Administración de Corrección sobre todo lo relacionado a sus ajustes.
“d. Mientras se encuentre fuera del Hogar llevará consigo la tarjeta de identi-ficación que se le proveyó al momento de concedérsele el permiso de salida.
“e. No se detendrá en negocios donde se consumen bebidas alcohólicas, no visi-tará sitios reconocidos como centros de prostitución o de juegos prohibidos, ni fre-cuentará cualquier otro lugar donde el ambiente sea contrario a los propósitos para los cuales se concedió el permiso.
“f. Evitará situaciones que puedan surgir y que en alguna forma afecten los sentimientos de pesar y/o rencor de las personas perjudicadas o relacionadas con el acto delictivo cometido, la seguridad de los vecinos de la comunidad a visitarse o la ciudadanía en general, así como su proceso de resocialización.
“g. No usará drogas narcóticas, barbitúricos o sustancias estimulantes sin pres-cripción médica. De usarlos por prescripción médica, el residente deberá requerir del médico certificación escrita donde se haga constar que le fue recetado drogas narcó-ticas, barbitúricos, sustancias estimulantes o medicamentos de los que hizo uso mientras disfrutaba de pase o poseía al regresar de pase.
“h. El residente a quien se le autorice este permiso, se abstendrá de usar bebi-das alcohólicas o sustancias embriagantes.
“i. Cuando ocurra cualquier inconveniente o situación adversa que puedan lle-varlo a incurrir en violaciones a las condiciones de pase, deberá acudir a la institu-*484ción penal más cercana, Hogar de Adaptación Social, Oficina del Programa de Liber-tad Bajo Palabra y Probatoria, Oficina Central de la Administración de Corrección o al Cuartel de la Policía más cercano para notificar sobre la situación y solicitar que la misma sea informada al Director del hogar. Permanecerá en ese lugar hasta tanto le sean impartidas las instrucciones cursadas por el Director o su representante autorizado. Las instrucciones cursadas para ser impartidas al residente deberán hacerse figurar por escrito en su expediente.
“j. Comparecer semanalmente a entrevistas en el Hogar y rendir un informe de supervisión.
“k. Deberá comparecer puntualmente cuando se le cite.
“1. Deberá estar en su hogar no más tarde de las 10:00 p.m. a menos que medie justa causa, en cuyo caso deberá notificar al hogar de Adaptación Social y obtener autorización o cuando tenga permiso previo del Hogar.
“m. El pase estará limitado al municipio donde resida. Cualquier salida fuera del mismo tendrá que ser autorizada previamente por el Director del hogar o su representante autorizado.
“n. Cualquier otra que sea aplicable al caso en particular o que esté contenida en el Reglamento de los Hogares.” Memorando sobre Normas y Procedimientos para la Concesión de Pases Extendidos a los Residentes de los Hogares de Adaptación Social, Memorando Normativo OAIP 92-06 (en adelante Memorando Normativo OAIP 92-06), Administración de Corrección, 29 de abril de 1992, págs. 4-7.


 Asimismo, nos negamos a reconocer qne el eventual ingreso de González Vega en uno de los centros de “Hogares CREA” cambió esa circunstancia, pues su ingreso a esa institución no ocurrió como parte de programas de desvío bajo la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, o el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 404(b). El legislador sólo estableció que la evasión de una institución privada sería constitutiva del delito de fuga, si ésta ocurre luego de que la persona es referida a un programa de rehabi-litación según dichos mecanismos de desvío. Concluimos que “[e]l legislador no pre-vio como un hecho penalmente antijurídico que una persona que se encuentra extin-guiendo una condena sujeta a supervisión electrónica abandone una institución pública o privada en la que se encuentra recibiendo tratamiento de rehabilitación”. Pueblo v. González Vega, supra, pág. 704 (C.T. 5741).